DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 29 July 2022.  In view of this communication and the amendment concurrently file: claims 1-76 were previously pending, with claims 8-76 being withdrawn from further consideration; claims 77-79 were added and claims 4 and 8-76 were canceled by the amendment; and thus, claims 1-3, 5-7, and 77-79 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 29 July 2022, have been fully considered but are not persuasive.  
The Applicant’s first argument (pages 6-7 of the Remarks) alleges that, regarding the amended limitations of independent claim 1, the claims are allowable because Toyota does not disclose the limitation of “no magnetic material being provided in the recess”.  It is true that Toyota discloses auxiliary magnets in the recesses and, therefore, this previous ground of rejection in view of Toyota has been withdrawn.  However, new grounds of rejection have been made incorporating the Morishita reference, previously cited, which discloses magnets having recesses with no magnetic material disposed therein.
The Applicant’s second argument (pages 7-8 of the Remarks) alleges that, regarding independent claim 6, Toyota does not disclose the protrusions between the main pole magnets.  In response to the argument against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the Shiga reference discloses said protrusions (fig. 6b; ¶ 0032).  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.
 The Applicant’s remaining arguments (page 8 of the Remarks) alleges that the dependent claims are allowable for the same reasons as their respective independent claims.  This argument is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 29 July 2022 and 19 August 2022 was/were filed after mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (JP 2015-211492 A), hereinafter referred to as “Shiga”, in view of Morishita et al. (US 2012/0038168 A1), hereinafter referred to as “Morishita”.
Regarding claim 1, Shiga discloses a rotating electric machine [4] comprising: 
an armature [7] including a multi-phase armature coil [10] (fig. 2; ¶ 0011), 
a field system [5] including: 
a magnet section having: 
a plurality of magnetic poles [N,S] whose polarities alternate in a circumferential direction (fig. 6b; ¶ 0010); 
a plurality of magnets [14,15] that are arranged at predetermined intervals and in alignment with each other in the circumferential direction (fig. 6b; ¶ 0012), the magnets [14,15] having easy axes of magnetization [arrows] oriented such that at locations closer to a d-axis, directions of the easy axes of magnetization [arrows] are more parallel to the d-axis than at locations closer to a q-axis, the d-axis representing centers of the magnetic poles of the magnet section, the q-axis representing boundaries between the magnetic poles [N,S] (fig. 6b; ¶ 0012-0014; at the circumferential centers of the magnets, the magnetizations are radial while, at the mid-point between magnets, the middle of bridge 26, the magnetizations are circumferential); 

    PNG
    media_image1.png
    669
    594
    media_image1.png
    Greyscale

in the magnets [14/15], magnet magnetic paths are formed along the easy axes of magnetization [arrows] (fig. 6b; ¶ 0014), 
recesses [143,153] that are each radially recessed are formed in armature-side peripheral surfaces [142,152] of the magnets [14,15] so as to be located closer to the q-axis than to the d-axis (fig. 4; ¶ 0015), 
a field-system core [24] located on a non-armature side of the magnet section and formed of a soft-magnetic material (fig. 6; ¶ 0031-0032), the field-system core [24] having protrusions [26] that radially protrude, respectively in gaps between the magnets [14,15], to an armature [7] side (fig. 6b; ¶ 0032), each of the protrusions [26] being located closer to the q-axis than to the d-axis in the circumferential direction (fig. 6b), circumferential end surfaces of the protrusions [26] respectively abutting circumferential end surfaces of the magnets [14,15] (fig. 4, 6b); and 
wherein either of the field system [5] and the armature [7] is configured as a rotor [5] (fig. 2, 6; ¶ 0010-0011). 
Shiga does not disclose that no magnetic material is provided in the recesses.

    PNG
    media_image2.png
    259
    489
    media_image2.png
    Greyscale

Morishita discloses a rotating electric machine (fig. 1-4; ¶ 0020-0022), wherein recesses [14r] each being radially recessed are formed in the armature-side peripheral surfaces of the magnets [14] so as to be located closer to the q-axis than to the d-axis (fig. 4; ¶ 0022, 0029; the chamfers resulting from the trapezoidal shapes of the magnets match the shapes of the recesses disclosed in fig. 49 of the present application), no magnetic material being provided in the recesses [14r] (fig. 4; the recesses, located above the protrusions [14p], are filled only with air). 

    PNG
    media_image3.png
    387
    688
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnets of Shiga having recesses without magnetic material disposed therein as taught by Morishita, as doing so would decrease the weight of the rotor, thereby increasing the output and efficiency of the motor as less input power would be required to rotate the lighter rotor.
Regarding claim 2, Shiga, in view of Morishita, discloses the rotating electric machine [4] as set forth in Claim 1, as stated above, wherein in each of the magnets [14,15], an armature-side peripheral surface [142,152] and the circumferential end surfaces [141,151] of the magnet [14,15] constitute magnetic flux inflow/outflow surfaces (fig. 4; ¶ 0014), and 
the magnet magnetic paths are arc-shaped to connect the armature-side peripheral surface [142,152] and the circumferential end surfaces [141,151] in each of the magnets [14,15] (fig. 4, 6b).
Regarding claim 3, Shiga, in view of Morishita, discloses the rotating electric machine [4] as set forth in Claim 1, as stated above, wherein the circumferential end surfaces [141,151] of the magnets [14,15] are formed to be perpendicular to the respective magnet magnetic paths (fig. 4, 6b; ¶ 0014; at the circumferential ends of the magnets, the surface extends radially while the arrows extend circumferentially), and 
the circumferential end surfaces of the protrusions [26] are formed according to angles of the circumferential end surfaces [141,151] of the magnets [14,15] which they respectively abut (fig. 6b).
Regarding claim 5, Shiga, in view of Morishita, discloses the rotating electric machine as set forth in Claim 1, as stated above, wherein Morishita further discloses that the recesses [14r] are formed so that a radial air gap between the magnets [14] and the armature [15] gradually increases as the position approaches toward the q-axis (fig. 3-4; the inclined surfaces of the magnets get farther away from the armature in the direction away from the centers of the magnets).
Regarding claim 7, Shiga, in view of Morishita, discloses the rotating electric machine as set forth in Claim 1, as stated above, wherein the armature coil [10] has electrical conductor sections [8] opposed to the field system [5] and arranged at predetermined intervals in the circumferential direction (fig. 2; ¶ 0022), and 
no inter-conductor members are provided between the electrical conductor sections [8] in the circumferential direction (fig. 2; in this interpretation of claim 7, reading the first alternative statement to require that there be “no inter-conductor members” negates the remainder of the claim limitations; Shiga does not anticipate any interpretations which do require the inter-conductor members).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga and Morishita as applied to claim 1 above, and further in view of Furumura et al. (JP 2005-117751 A), hereinafter referred to as “Furumura”.
Regarding claim 7, Shiga, in view of Morishita, discloses the rotating electric machine as set forth in Claim 1, as stated above, wherein the armature coil [10] has electrical conductor sections [8] opposed to the field system [5] and arranged at predetermined intervals in the circumferential direction (fig. 2; ¶ 0022). 
Shiga does not disclose that, in the armature [7], there are provided inter-conductor members between the electrical conductor sections [8] in the circumferential direction, and the inter-conductor members are formed of a non-magnetic material (in this interpretation of claim 7, reading the second alternative statement to require that the inter-conductor members be “formed of a non-magnetic material” negates the remainder of the claim limitations; Shiga and Toyota do not anticipate or render obvious the interpretation which requires the inter-conductor members to be “formed of a magnetic material satisfying the following relationship”). 
Furumura discloses a rotating electrical machine [33] comprising an armature [37] with an armature coil [40] that has electrical conductor sections [39b] opposed to the field system [38] and arranged at predetermined intervals in the circumferential direction (fig. 2-3; ¶ 0030), and 
in the armature [37], there are provided inter-conductor members [39c] between the electrical conductor sections [39b] in the circumferential direction, and the inter-conductor members [39c] are formed of a non-magnetic material (fig. 3; ¶ 0030, 0037).

    PNG
    media_image4.png
    501
    1044
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotating electrical machine of Shiga using a coreless armature, with the coil supported by non-magnetic members, as taught by Furumura, in order to eliminate iron losses thereby improving the efficiency of the electrical machine (¶ 0007 of Furumura).
Claim(s) 6 and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Morishita and Toyota et al. (US 2011/0012440 A1), hereinafter referred to as “Toyota”.
Regarding claim 6, Shiga discloses a rotating electric machine [4] comprising: 
an armature [7] including a multi-phase armature coil [10] (fig. 2; ¶ 0011), 
a field system [5] including: 
a magnet section having: 
a plurality of magnetic poles [N,S] whose polarities alternate in a circumferential direction (fig. 6b; ¶ 0010); 

    PNG
    media_image1.png
    669
    594
    media_image1.png
    Greyscale

a plurality of magnets [14,15] that are arranged at predetermined intervals and in alignment with each other in the circumferential direction (fig. 6b; ¶ 0012), the magnets [14,15] having easy axes of magnetization [arrows] oriented such that at locations closer to a d-axis, directions of the easy axes of magnetization [arrows] are more parallel to the d-axis than at locations closer to a q-axis, the d-axis representing centers of the magnetic poles of the magnet section, the q-axis representing boundaries between the magnetic poles [N,S] (fig. 6b; ¶ 0012-0014; at the circumferential centers of the magnets, the magnetizations are radial while, at the mid-point between magnets, the middle of bridge 26, the magnetizations are circumferential); 
in the magnets [14/15], magnet magnetic paths are formed along the easy axes of magnetization [arrows] (fig. 6b; ¶ 0014), 
a field-system core [24] located on a non-armature side of the magnet section and formed of a soft-magnetic material (fig. 6; ¶ 0031-0032), the field-system core [24] having protrusions [26] that radially protrude, respectively in gaps between the magnets [14,15], to an armature [7] side (fig. 6b; ¶ 0032), each of the protrusions [26] being located closer to the q-axis than to the d-axis in the circumferential direction (fig. 6b), circumferential end surfaces of the protrusions [26] respectively abutting circumferential end surfaces of the magnets (fig. 4, 6b), and
wherein either of the field system [5] and the armature [7] is configured as a rotor [5] (fig. 2, 6; ¶ 0010-0011). 
Shiga does not disclose the protrusions [26] having a smaller radial dimension than the magnets [14,15].

    PNG
    media_image2.png
    259
    489
    media_image2.png
    Greyscale

Morishita discloses a rotating electric machine (fig. 1-4; ¶ 0020-0022), wherein recesses [14r] each being radially recessed are formed in the armature-side peripheral surfaces of the magnets [14] so as to be located closer to the q-axis than to the d-axis (fig. 4; ¶ 0022, 0029; the chamfers resulting from the trapezoidal shapes of the magnets match the shapes of the recesses disclosed in fig. 49 of the present application), wherein the protrusions [14p] have a smaller radial dimension than the magnets [14] (fig. 4). 

    PNG
    media_image3.png
    387
    688
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnets of Shiga having recesses between the magnets as taught by Morishita, as doing so would decrease the weight of the rotor, thereby increasing the output and efficiency of the motor as less input power would be required to rotate the lighter rotor.
Shiga, in view of Morishita, still does not disclose that the magnet section further has auxiliary magnets arranged between the circumferentially-adjacent magnets [14,15], the auxiliary magnets having easy axes of magnetization oriented to be parallel to the circumferential direction at the q-axis; and in the auxiliary magnets, magnet magnetic paths that are formed along the easy axes of magnetization; and the auxiliary magnets are arranged on an armature side of the protrusions in a radial direction.
Toyota further discloses that a magnet section has auxiliary magnets [112] arranged between the circumferentially-adjacent magnets [102], the auxiliary magnets [112] have easy axes of magnetization [arrows] oriented to be parallel to the circumferential direction at the q-axis, and in the auxiliary magnets [112], magnet magnetic paths are formed along the easy axes of magnetization (fig. 1; ¶ 0027-0028).

    PNG
    media_image5.png
    214
    467
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet section of Shiga having auxiliary magnets arranged between the circumferentially-adjacent magnets, which would locate them on the armature side of the protrusions in a radial direction, as taught by Toyota, in order to increase the magnetic flux density of the magnets (¶ 0031-0032 of Toyota), thereby increasing the output of the motor.
Regarding claim 77, Shiga, in view of Morishita and Toyota, discloses the rotating electric machine [4] as set forth in Claim 6, as stated above, wherein in each of the magnets [14,15], an armature-side peripheral surface [142,152] and the circumferential end surfaces [141,151] of the magnet [14,15] constitute magnetic flux inflow/outflow surfaces (fig. 4; ¶ 0014), and 
the magnet magnetic paths are arc-shaped to connect the armature-side peripheral surface [142,152] and the circumferential end surfaces [141,151] in each of the magnets [14,15] (fig. 4, 6b).
Regarding claim 78, Shiga, in view of Morishita and Toyota, discloses the rotating electric machine [4] as set forth in Claim 6, as stated above, wherein the circumferential end surfaces [141,151] of the magnets [14,15] are formed to be perpendicular to respective magnet magnetic paths (fig. 4, 6b; ¶ 0014; at the circumferential ends of the magnets, the surface extends radially while the arrows extend circumferentially), and 
the circumferential end surfaces of the protrusions [26] are formed according to angles of the circumferential end surfaces [141,151] of the magnets [14,15] which they respectively abut (fig. 6b).
Regarding claim 79, Shiga, in view of Morishita and Toyota, discloses the rotating electric machine as set forth in Claim 6, as stated above, wherein the armature coil [10] has electrical conductor sections [8] opposed to the field system [5] and arranged at predetermined intervals in the circumferential direction (fig. 2; ¶ 0022), and
no inter-conductor members are provided between the electrical conductor sections [8] in the circumferential direction (fig. 2; in this interpretation of claim 7, reading the first alternative statement to require that there be “no inter-conductor members” negates the remainder of the claim limitations; Shiga does not anticipate any interpretations which do require the inter-conductor members). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, and all claims dependent thereon, the prior art does not disclose, inter alia, the rotating electric machine as set forth in Claim 1, wherein the armature coil has electrical conductor sections opposed to the field system and arranged at predetermined intervals in the circumferential direction, 
in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction 
the inter-conductor members are formed of a magnetic material satisfying the following relationship 
Wt x Bs ≤ Wm x Br,
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the magnet section.
Regarding claim 79, and all claims dependent thereon, the prior art does not disclose, inter alia, the rotating electric machine as set forth in Claim 6, wherein the armature coil has electrical conductor sections opposed to the field system and arranged at predetermined intervals in the circumferential direction, 
in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction
the inter-conductor members are formed of a magnetic material satisfying the following relationship
Wt x Bs ≤ Wm x Br,
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the magnet section.
Claims 7 and 79 each comprise two limitations which are phrased in the alternative.  If the alternative statements were removed, as shown above, then these claims would positively recite allowable subject matter.  The prior art does not disclose an electrical machine as recited, having both the magnet structure and the magnetic inter-conductor members satisfying the above equation.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Fujihara et al. (US 2018/0336981 A1) discloses a rotor having isotropic magnets gradually changing their magnetization directions from perpendicular to the q-axis to parallel to the d-axis (fig. 1a).
Kaneda et al. (US 2002/0180294 A1) discloses an electrical machine having a stator, and a permanent magnet rotor comprising magnets arranged in a Halbach array.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834